Citation Nr: 0735031	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  04-39 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for multiple joint 
pain, including as an undiagnosed illness due to active 
service in the southwest Asia theater of operations (SWA TO).

2.  Entitlement to service connection for insomnia, including 
as an undiagnosed illness due to active service in the SWA 
TO.

3.  Entitlement to service connection for allergic rhinitis, 
including as an undiagnosed illness due to active service in 
the SWA TO.

4.  Entitlement to service connection for chronic papillary 
allergic conjunctivitis.


REPRESENTATION

Appellant represented by:	Texas Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to July 
1992.  Her service personnel records show that she served in 
the SWA TO from September 1990 to April 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, in which service connection for multiple 
joint pain, insomnia, and allergic rhinitis was denied.  The 
RO denied service connection for these conditions both as 
undiagnosed illnesses arising from service in the SWA TO, and 
as diagnosed conditions with no direct etiological 
relationship to service.

The issue of entitlement to service connection for multiple 
joint pain, including as an undiagnosed illness due to active 
service in the SWA TO, addressed in the REMAND portion of the 
decision below is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence establishes that a disability 
manifested by sleeping disorder has been diagnosed as 
insomnia and sleep apnea.

2.  The preponderance of the evidence is against a finding 
that the diagnosed insomnia and sleep apnea are the result of 
the veteran's active service.

3.  The medical evidence establishes that a disability 
manifested by allergies has been diagnosed as allergic 
rhinitis and chronic papillary allergic conjunctivitis.

4.  The preponderance of the evidence is against a finding 
that the diagnosed allergic rhinitis is the result of the 
veteran's active service.

5.  The medical evidence reflects that the diagnosed chronic 
papillary allergic conjunctivitis is the result of active 
service.


CONCLUSIONS OF LAW

1.  A disability manifested by sleeping disorder, diagnosed 
as insomnia and sleep apnea, was not incurred as the result 
of active service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2007).

2.  A disability manifested by allergies, diagnosed as 
allergic rhinitis, was not incurred as the result of active 
service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.317 (2007).

3.  Chronic papillary allergic conjunctivitis was incurred as 
the result of active service. 38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided pre-adjudication notice by letters dated in 
November 2001 and, concerning claims based on service in SWA 
TO, in July 2002.  However, this notice was inadequate.  
Additional post-adjudication notice was provided by letters 
dated in January 2004, December 2004, and March 2006.  While 
adequate notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  In June 2006, the 
veteran responded that she had no further evidence or 
information to submit.  The claims were subsequently 
readjudicated in a December 2006 supplemental statement of 
the case.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board, which she initially 
requested.  However, she did not respond to a letter sent to 
her in June 2007 asking her to clarify her hearing wishes.  
The letter notified her that if she did not respond within 30 
days, it would be assumed that she no longer wished a 
hearing.  The veteran did not respond.  All other known and 
available records relevant to the issues on appeal have been 
sought and associated with the veteran's claims file, and the 
veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the SWA TO 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2006, and which, 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis. 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1). Consideration of a veteran's 
claim under this regulation does not preclude consideration 
of entitlement to service connection on a direct basis.  
Effective March 1, 2002, section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Public Law No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumption period to September 30, 2011.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar. A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States. 38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. See 
38 C.F.R. § 3.317(b). Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected. See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran contends that she manifests symptoms of a 
sleeping disorder and of an allergic disorder that is the 
result of her active service, including exposure to 
environmental hazards during her active service in the SWA 
TO. 

In the present case, the medical evidence does show that the 
veteran manifests disorders manifested by sleeping problems 
and allergies; however, they have been diagnosed.  Private 
and VA treatment records, including VA Persian Gulf Registry 
examination conducted in August 2001 and VA examination 
reports dated in June 2002 and January 2005 reflect diagnoses 
of insomnia and sleep apnea with hypopnea syndrome and upper 
airway resistance syndrome, allergic rhinitis, sinusitis, and 
chronic papillary allergic conjunctivitis.  As these 
disabilities have been diagnosed, and no symptoms relative to 
sleeping problems and allergies exist that are not diagnosed, 
service connection for these manifestations as undiagnosed 
illnesses will not be considered.  Rather, service connection 
for insomnia and sleep apnea, allergic rhinitis, and chronic 
papillary allergic conjunctivitis will be considered on a 
direct basis.

The veteran reported complaints of sinusitis during active 
service and an allergic reaction to aspirin, but her reports 
of medical history and examination at entrance to and 
discharge from active service reveals no diagnoses, defects, 
abnormalities or other findings concerning the upper 
respiratory system.  Service medical records further reflect 
no complaints or findings of insomnia or a sleeping disorder.  

It is not until 1995 that private medical records reflect 
complaints of allergies and treatment for conjunctivitis and 
allergies.  Sleep apnea was diagnosed in 2002.

Sleep Apnea/Insomnia and Allergic Rhinitis

The medical evidence presents no opinions or findings linking 
the diagnosed sleep apnea and insomnia, sinusitis, or 
allergic rhinitis to the veteran's active service.  

The earliest medical evidence reflecting diagnoses of sleep 
apnea, insomnia, upper airway resistance syndrome is in 2002, 
and of allergic rhinitis, sinusitis and/or allergies is 
1995-seven and three years, respectively, after the 
veteran's discharge from active service.  Such a lapse of 
time weighs heavily against the veteran's claim.  See Maxson 
v. Gober, 230 F.3rd  1330, 1333 (Fed. Cir. 2000).

Absent any medical evidence causally relating the diagnoses 
of insomnia and sleep apnea with hypopnea syndrome and upper 
airway resistance syndrome, and sinusitis and allergic 
rhinitis to active service, service connection cannot be 
established.

Where as here, the determinative issue involves a medical 
opinion, competent medical evidence is required to support 
the claim. The veteran, as a layperson, is not competent to 
offer an opinion as to the existence of a sleeping disorder 
and allergies that are the undiagnosed illnesses resulting of 
service in the SWA TO or, in the alternative, the existence 
of insomnia and sleep apnea with hypopnea syndrome and upper 
airway resistance syndrome, and sinusitis and allergic 
rhinitis that are the result of active service.  Consequently 
her statements and testimony to the extent that she has 
disabilities manifested by sleeping problems and allergies 
that are either undiagnosed illness resulting from SWA TO 
service or diagnosed illnesses directly related to active 
service cannot constitute medical evidence. Espiritu v. 
Grottveit

As the Board may consider only independent medical evidence 
to support its finding, as there is no medical evidence 
establishing that the veteran's diagnosed insomnia and sleep 
apnea with hypopnea syndrome and upper airway resistance 
syndrome, allergic rhinitis, and sinusitis are related to his 
active service, the preponderance of the evidence is against 
the claim for service connection for disabilities manifested 
by a sleeping disorder and allergies, and for diagnosed 
insomnia and sleep apnea with hypopnea syndrome and upper 
airway resistance syndrome, allergic rhinitis, and sinusitis.  
The benefit-of-the-doubt standard of proof does not apply, 
and service connection is not warranted. 38 U.S.C.A. § 
5107(b). The claims are denied.

Chronic Papillary Allergic Conjunctivitis

In February 2005, the veteran underwent VA examination for 
her eyes and was found to exhibit chronic giant papillary 
conjunctivitis.  The veteran reported a history of having 
sand in her eyes during active service, such that she had to 
wear a patch for several days.  The examiner opined that the 
condition more likely than not was related to this exposure.

There are no other opinions or findings concerning the 
etiology of the diagnosed chronic papillary allergic 
conjunctivitis.

Resolving all doubt in the veteran's favor, it is found that 
the evidence supports a grant of service connection for 
chronic papillary allergic conjunctivitis.


ORDER

Service connection for insomnia and sleep apnea with hypopnea 
syndrome and upper airway resistance syndrome including as an 
undiagnosed disability manifested by a sleeping disorder as 
the result of active service in the SWA TO, is denied. 

Service connection for allergic rhinitis and sinusitis, 
including as an undiagnosed disability manifested by 
allergies as the result of active service in the SWA TO, is 
denied.

Service connection for chronic papillar allergic 
conjunctivitis is granted.


REMAND

The veteran also seeks service connection for joint pain as 
an undiagnosed illness arising from her active service in SWA 
TO.  In the present case, the veteran has been diagnosed with 
tendonitis in both wrists and with arthritis of both knees.  
Moreover, service medical records reflect complaints of and 
treatment for joint pain in service, particularly of her left 
lower leg.

VA and private treatment records, including VA examination 
conducted in June 2002 reflect findings of tendonitis in both 
wrists, carpel tunnel in both wrists, and residuals of stress 
fracture to the left distal fibula.  Bilateral hand strain 
was found in September 2004, with dorsal ganglion of the left 
wrist.  Osteoarthritis was diagnosed in both knees.  These 
records also reflect findings of chronic left knee and great 
toe pain with a 10 year history.  But, it is not clear if 
this assessment was based on an independent review of the 
record, or by the veteran's own report.

It is observed that service connection was granted in October 
1992 for the residuals of stress fracture in the left distal 
fibula and a ganglion cyst in the left wrist, effective in 
July 1992.  The veteran then failed to report for VA 
examination and the decision was made based on her service 
medical records.

Given that the veteran has exhibited injury to the left lower 
extremity and left wrist during active service, and that she 
now attests additional disabilities exist in these 
approximate areas, it would be helpful to obtain additional 
VA examination with an opinion as to the etiology for all 
claimed joint disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for medical 
examination by an appropriate medical 
professional to determine the nature, 
extent, and etiology of her claimed joint 
disabilities, including as undiagnosed 
illnesses resulting from active service 
in SWA TO.  All indicated tests and 
studies should be performed.  The claims 
folder and a copy of this remand must be 
provided to the examiners in conjunction 
with the examinations.  

The examiner should provide opinions as 
to whether it is at least as likely as 
not that any undiagnosed bone and joint 
abnormality had its onset during active 
service, or, in the alternative, is in 
any other way the result of the veteran's 
active service in the SWA TO.

Regarding any diagnosed bone or joint 
abnormality, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that any diagnosed bone 
or joint disabilities, had their onset 
during active service or, result from any 
incident during active service.

All opinions expressed must be supported 
by complete rationale.  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for multiple joint pain, including as a 
result of active service in the SWA TO 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the veteran, furnish 
her with a supplemental statement of the 
case and afford a reasonable period of 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until she is so informed.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of her claims. 38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


